DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Response to Amendment
The Amendment filed on September 13, 2022 has been entered. Claim 1 remains pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(1) rejection previously set forth in the Final Office action mailed on June 27, 2022. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “the upper surface” in line 12 should read “an upper surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2009/0295313), hereinafter Suzuki, in view of Mergener et al. (WO 2015061370 A1), hereinafter Mergener.
Regarding claim 1, Suzuki discloses a drill driver (the “rechargeable driver drill” described in Paragraph 0126) comprising:
a main body case (5 in Figure 1) that includes a cylindrical body portion (shown circled in annotated version of Figure 1 of Suzuki, hereinafter Figure 1x, below) and a hand grip (shown circled in Figure 1x below), wherein the hand grip (shown circled in Figure 1x below) extends downward from the body portion (apparent from Figure 1x below), and a battery pack adapter (shown circled in Figure 1x below) is formed continuously with a lower end of the hand grip (shown circled in Figure 1x below) extending toward a front of the hand grip (apparent from Figure 1x below);
a motor (20 in Figure 2) that is accommodated in the body portion (shown circled in Figure 1x below) (Paragraph 0054);
an output shaft (8 in Figure 1);
a drive force transmission (the “deceleration mechanism” described in Paragraphs 0054 and 0055) configured to reduce drive speed of the motor (20) and transmit drive force of the motor (20) to the output shaft (8) (Paragraphs 0054 and 0055);
a trigger (10 in Figure 1) that can be pulled by a user (Paragraphs 0058 and 0061);
an operation unit (9 in Figure 1) that switches an upper limit rotation speed of the output shaft (8) corresponding to an upper limit pulled amount of the trigger (10) (Paragraphs 0060 and 0061).

    PNG
    media_image1.png
    809
    682
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Suzuki
However, Suzuki does not expressly disclose: a display unit that is arranged in the upper surface of the battery pack adapter, wherein the display unit illuminates a portion corresponding to the upper limit rotation speed selected by the operation unit in a drill mode for executing a drilling function.
Mergener teaches that it was known to provide a display unit (1511a-d collectively in Figure 26) that is arranged in the upper surface of a battery pack adapter (1506 in Figure 25) (apparent when Figure 26 is viewed in relation to Figure 25, Paragraph 00144), wherein the display unit (1511a-d collectively) illuminates a portion corresponding to an upper limit rotation speed (the maximum rotation speed of the “low speed mode”, the “medium speed mode” or the “high speed mode” described in Paragraph 00147) selected by an operation unit (1509 in Figure 26) (Paragraphs 00147 and 00144), in order to allow a user to visually verify which mode of operation is currently selected (Paragraph 00144 lines 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Suzuki to incorporate the teachings of Mergener by providing the drill driver of Suzuki with a display unit that is arranged in the upper surface of the battery pack adapter (shown circled in Figure 1x above), wherein the display unit illuminates a portion corresponding to the upper limit rotation speed selected by the operation unit (9 of Suzuki), because doing so would allow a user to visually verify which mode of operation (the “low speed mode”, the “medium speed mode” or the “high speed mode” of Suzuki) is currently selected.
Suzuki in view of Mergener teaches that the display unit (1511a-d collectively of Mergener) illuminates a portion corresponding to the upper limit rotation speed selected by the operation unit (9 of Suzuki) in a drill mode for executing a drilling function (because the display unit 1511a-d collectively of Mergener always illuminates a portion corresponding to the upper limit rotation speed selected by the operation unit, and “rechargeable driver drill” of Suzuki is always in a drill mode for executing a drilling function, as described in Paragraph 0126 of Suzuki).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731